DETAILED ACTION
This Office Action is responsive to the amendment filed on 2/18/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 9-11, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tasaka et al, EP0994153.
The disclosure of Tasaka is discussed in the previous Office Actions, incorporated herein by reference (for claims 9-11 and 26).
Regarding claim 27: Briefly, Tasaka discloses a composition comprising a propylene (co)polymer, an ethylene (co)polymer, and a vinylaromatic/(hydrogenated) diene block copolymer.
Regarding claimed propylene-based polymer (A): As discussed in the previous Action, the prior art propylene (co)polymer is present in an amount of 0.8 to 29.3% by weight, overlapping the claimed range (for claim 27), and comprises greater than 50% by weight propylene and (deduced) less than 50% by weight ethylene, and is characterized by a melt flow rate (MFR) in the range of 1 to 50 g/10 min (for claim 27).
Regarding the xylene soluble content of the propylene copolymer: A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present; see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prior art renders obvious the use of a propylene copolymer comprising the same monomers combined in the same ratio as the claimed propylene polymer (A). As the prior art propylene (co)polymer appears to be the same as the claimed component (A), it is reasonably expected that it would have a xylene solubility in the claimed range (for claim 27). The prior art propylene (co)polymer therefore corresponds to claimed propylene-based polymer (A) (for claim 27).
Regarding claimed ethylene/octene elastomer (B): As discussed in the previous Action, the prior art ethylene (co)polymer is present in an amount of 1.2 to 67.4% by weight, overlapping the claimed range, and may be an ethylene/octene copolymer characterized by a density of at most 0.90 g/cm3 and  melt flow rate (MFR) in the range of 0.1 to 10.0 g/10 min. The prior art ethylene (co)polymer therefore corresponds to the claimed component (B) (for claim 27).
Regarding the claimed block copolymer (C): As discussed in the previous Action, the prior art vinylaromatic/(hydrogenated) diene block copolymer is present in an amount of 14.3 to 66.7% by weight, overlapping the claimed range, and may be a styrene-ethylene/butylene-styrene (SEBS) block copolymer. The prior art block copolymer therefore corresponds to claimed component (C) (for claim 27).
Tasaka does not particularly point to the production of a composition as defined in the instant claims.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages"; see In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (MPEP § 2144.05). As noted above, the ranges disclosed by Tasaka overlap those recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare the claimed invention in view of the teachings of Tasaka.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tasaka et al, EP0994153, as applied to claims 9-11, 26, and 27 above, and further in view of Staniek et al, EP2100916.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference. 

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
Applicant notes that claim 27 was not rejected over a reference in the previous Office Action, and that the claims should therefore be allowable in view of the amendment to the claims in which claim 27 is rewritten as the independent claim.
The examiner notes that he inadvertently omitted claim 27 from the statement of rejection over Tasaka in the previous Office Action. The claims are therefore rejected as outlined earlier in this Action. The examiner apologizes to applicant for the inconvenience caused by this error.
The rejection over Kanzaki et al, US2008/0221256, is withdrawn in view of the amendment to the claims.

Allowable Subject Matter
Claims 12-14, 16-18, and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowable per the reasons outlined in the previous Office Action, incorporated herein by reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765